     Case 3:21-cv-00009-MMD-CLB Document 14 Filed 03/10/21 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     WESLEY FRANK DEASE,                             Case No. 3:21-cv-00009-MMD-CLB

7                                 Petitioner,                        ORDER
            v.
8
      CHARLES DANIELS, et al.,
9
                              Respondents.
10

11         Respondents have filed a suggestion of death of Petitioner Wesley Dease. (ECF

12   No. 13.) This action is thus moot. See Garceau v. Woodford, 399 F.3d 1101 (9th Cir.

13   2005); Griffey v. Lindsey, 349 F.3d 1157 (9th Cir. 2003).

14         It is therefore ordered that this action is dismissed as moot.

15         The Clerk of Court is directed to enter judgment accordingly and close this case.

16         DATED THIS 10th Day of March 2021.

17

18

19                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26

27
28
